NON-FINAL REJECTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on September 11, 2019. It is noted, however, that applicant has not filed a certified copy of the foreign application as required by 37 CFR 1.55.

Status of the Claims
Claim 20 is rejected under 35 U.S.C. 101 as being unpatentable.
Claims 1, 4, 11, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable.
Claims 2, 3, 7-10, 12, 13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, rejected claim 20 recites “a non-transient computer readable medium” per se.
Regarding claim 20, the Applicant discloses at paragraph [0086] of the instant specification:
“The computer-readable storage medium utilized here is not interpreted as transient signals per se, such as radio waves or freely propagated electromagnetic waves, electromagnetic waves propagated via waveguide or other transmission media (such as optical pulses via fiber-optic cables), or electric signals propagated via electric wires.”
Specifically, Applicant does not limit the computer readable medium to encompass only non-transitory forms of signal transmission. Under the broadest reasonable interpretation, the claim encompasses transitory forms of signal transmission.
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re Zietz, 893 F.2d 319 (Fed. Cir. 1989). The broadest reasonable interpretation of a claim drawn to a computer readable medium typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. (See MPEP 2111.01.) When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).
The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering 
In view of the Applicant’s specification (as cited above) and the guidance provided (also above), “a non-transient computer readable medium” under the broadest reasonable interpretation includes signals per se and therefore constitutes non-statutory subject matter. The Examiner recommends that the Applicant amend the rejected claims to recite “non-transitory computer readable medium.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 11, 14 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doerner et al (US 2017/0177266).
Regarding claim 1, Doerner et al. disclose: 
A method for managing an address mapping of a storage system (Figure 10 hash ring maps data to disks; [0055] the bulk ring may be implemented by a set of k/v addressable nodes), a group of data objects in the storage system (Figure 10 Data 1010; [0112] Discs are object stores) being mapped to a group of buckets in the address mapping ([0105] Data 110 that is received may be chunked and then hashed into a set of hashes 120 (i.e. group of buckets)), the group of buckets being divided into a first group of active shards (Figure 10 Ranges p1…p8; [0120] Example embodiments map a " bucket" to many ranges, or may employ many small logical buckets. In one embodiment, a hash is divided into a plurality of buckets. The number of buckets is larger than the number of storage nodes. A storage node is configured to store multiple buckets from the plurality of buckets; [0124] a new bucket (e.g. range p9 1120); [0002] In a consistent hashing architecture, the hash space is divided up into a number of partitions. The number of partitions is related to the number of nodes on a ring supporting the consistent hashing architecture; [0037] Nodes in the bulk ring have k/v interfaces that are used to store the chunks. The keys in the k/v pair are the hash values generated by the consistent hashing approach. The values in the k/v pair are the chunks that are hashed or the metadata about the chunks) that are associated with a group of storage devices in the storage system (Figure 10 Disks), respectively ([0120] Ring 800 may include a plurality of disks (e.g. R1:N1:D1 . . . R1:N3:D2) associated with a plurality of ranges (e.g. p1 . . . p8)), the method comprising: 
receiving a first write request for writing a first data object to the storage system ([0047] At ingest time, users of the data storage system present objects (e.g., chunks) and identifiers (e.g., file name) (i.e. a write request) to the consistent hashing architecture; [0052] If a new chunk is encountered during ingest, then that new chunk may be written to the bulk ring); 
updating the address mapping so as to map the first data object to a first bucket (Figure 1 h1) in the group of buckets, resulting in an updated address mapping ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash)); 
instructing the storage system to store the first data object to a first storage device in the group of storage devices, the first storage device being associated with a first active shard to which the first bucket belongs ([0047] The chunk can then be stored on a node on the bulk ring, where the node is identified by the partition in which the hash value falls); and 
managing the storage system based on the updated address mapping ([0048] At read time, when a larger item (e.g., file) is to be recreated, an identifier (e.g., file name, hash of file name) can be used to find metadata (e.g., recipe) on the metadata ring. The recipe can then be used to find metadata on the metadata ring from which the chunks needed to recreate the larger item can be located).
Regarding claim 4, Doerner et al. further disclose: 
The method of claim 1, further comprising: 
adjusting a shard count of active shards in the first group of active shards based on an access load of the storage system and a load threshold condition of the storage system ([0050] The load balancing may facilitate improving performance and efficiency in the multiple-node system when it facilitates having nodes work equally and in parallel (i.e. access load). When the consistent hashing hash is substantially uniform and when the ring to which the consistent hashing distributes items is substantially equally partitioned, then the load balancing facilitates improved performance from better device utilization. This may be desirable for certain data storage applications, but may be undesirable for others. For example, this may be appropriate for a system where a majority of the stored data is touched frequently, but this may be inappropriate for a deduplication system where some data is rarely, if ever, touched (i.e. load threshold); [0051] Consider that when a load is balanced between all or any of the nodes, then the nodes are always in use. Since the nodes are always in use, none of the nodes can be turned off for cold storage or powered down for energy saving. In a deduplication system, many chunks may never be accessed. As new data is ingested, conventional approaches may determine that the chunks for recreating the incoming file or object are already stored on the bulk ring. When all the chunks are already stored, only the recipe for the item needs to be stored on the metadata ring. Thus, a new item could be ingested without ever touching data on the bulk ring; [0052] If a new chunk is encountered during ingest, then that new chunk may be written to the bulk ring. However, writing the new chunk to the bulk ring may not cause the chunks already stored on the bulk ring to be touched. Since many chunks may never be touched (i.e. a load threshold condition), it may be desirable to turn off some of the nodes on the bulk ring that are providing the deduplication repository; Turning off some of the nodes (i.e. partitions/shards) in the bulk ring would be the equivalent of adjust a shard count of active shards because turning off a node decreases the number of nodes).
Regarding claim 11, Doerner et al. disclose: 
A device for managing an address mapping of a storage system (Figure 10 hash ring maps data to disks; [0055] the bulk ring may be implemented by a set of k/v addressable nodes), a group of data objects in the storage system (Figure 10 Data 1010; [0112] Discs are object stores) being mapped to a group of buckets in the address mapping ([0105] Data 110 that is received may be chunked and then hashed into a set of hashes 120 (i.e. group of buckets)), the group of buckets being divided into a first group of active shards (Figure 10 Ranges p1…p8; [0120] Example embodiments map a " bucket" to many ranges, or may employ many small logical buckets. In one embodiment, a hash is divided into a plurality of buckets. The number of buckets is larger than the number of storage nodes. A storage node is configured to store multiple buckets from the plurality of buckets; [0124] a new bucket (e.g. range p9 1120); [0002] In a consistent hashing architecture, the hash space is divided up into a number of partitions. The number of partitions is related to the number of nodes on a ring supporting the consistent hashing architecture; [0037] Nodes in the bulk ring have k/v interfaces that are used to store the chunks. The keys in the k/v pair are the hash values generated by the consistent hashing approach. The values in the k/v pair are the chunks that are hashed or the metadata about the chunks) which are associated with a group of storage devices in the storage system (Figure 10 Disks), respectively ([0120] Ring 800 may include a plurality of disks (e.g. R1:N1:D1 . . . R1:N3:D2) associated with a plurality of ranges (e.g. p1 . . . p8)), the device comprising: 
at least one processor (Figure 18 Processor 1802); 
a volatile memory (Figure 18 Memory 1804; [0177] A memory 1804 may include volatile memory); and 
a memory (Figure 18 Memory 1804) coupled to the at least one processor and having instructions stored thereon, the instructions, when executed by the at least one processor, causing the device to perform acts ([0176] The means may also be implemented as computer executable instructions that implement the functionality of methods described herein and that are presented to computer 1800 as data 1817 that are temporarily stored in memory 1804 and then executed by processor 1802) comprising: 
receiving a first write request for writing a first data object to the storage system ([0047] At ingest time, users of the data storage system present objects (e.g., chunks) and identifiers (e.g., file name) (i.e. a write request) to the consistent hashing architecture; [0052] If a new chunk is encountered during ingest, then that new chunk may be written to the bulk ring); 
updating the address mapping so as to map the first data object to a first bucket (Figure 1 h1) in the group of buckets, resulting in an updated address mapping ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash)); 
instructing the storage system to store the first data object to a first storage device in the group of storage devices, the first storage device being associated with a first active shard to ([0047] The chunk can then be stored on a node on the bulk ring, where the node is identified by the partition in which the hash value falls); and 
managing the storage system based on the updated address mapping ([0048] At read time, when a larger item (e.g., file) is to be recreated, an identifier (e.g., file name, hash of file name) can be used to find metadata (e.g., recipe) on the metadata ring. The recipe can then be used to find metadata on the metadata ring from which the chunks needed to recreate the larger item can be located).
Regarding claim 14, Doerner et al. further disclose: 
The device of claim 11, the acts further comprising: 
adjusting a shard count of active shards in the first group of active shards based on an access load of the storage system and a load threshold condition of the storage system ([0050] The load balancing may facilitate improving performance and efficiency in the multiple-node system when it facilitates having nodes work equally and in parallel (i.e. access load). When the consistent hashing hash is substantially uniform and when the ring to which the consistent hashing distributes items is substantially equally partitioned, then the load balancing facilitates improved performance from better device utilization. This may be desirable for certain data storage applications, but may be undesirable for others. For example, this may be appropriate for a system where a majority of the stored data is touched frequently, but this may be inappropriate for a deduplication system where some data is rarely, if ever, touched (i.e. load threshold); [0051] Consider that when a load is balanced between all or any of the nodes, then the nodes are always in use. Since the nodes are always in use, none of the nodes can be turned off for cold storage or powered down for energy saving. In a deduplication system, many chunks may never be accessed. As new data is ingested, conventional approaches may determine that the chunks for recreating the incoming file or object are already stored on the bulk ring. When all the chunks are already stored, only the recipe for the item needs to be stored on the metadata ring. Thus, a new item could be ingested without ever touching data on the bulk ring; [0052] If a new chunk is encountered during ingest, then that new chunk may be written to the bulk ring. However, writing the new chunk to the bulk ring may not cause the chunks already stored on the bulk ring to be touched. Since many chunks may never be touched (i.e. a load threshold condition), it may be desirable to turn off some of the nodes on the bulk ring that are providing the deduplication repository; Turning off some of the nodes (i.e. partitions/shards) in the bulk ring would be the equivalent of adjust a shard count of active shards because turning off a node decreases the number of nodes).
Regarding claim 20, Doerner et al. disclose: 
A computer program product, tangibly stored on a non-transient computer readable medium and comprising machine executable instructions, which are used to perform operations ([0176] The means may also be implemented as computer executable instructions that implement the functionality of methods described herein and that are presented to computer 1800 as data 1817 that are temporarily stored in memory 1804 and then executed by processor 1802) to manage an address mapping of a storage system (Figure 10 hash ring maps data to disks; [0055] the bulk ring may be implemented by a set of k/v addressable nodes), wherein a group of data objects in the storage system (Figure 10 Data 1010; [0112] Discs are object stores) are mapped to a group of buckets in the address mapping ([0105] Data 110 that is received may be chunked and then hashed into a set of hashes 120 (i.e. group of buckets)), and wherein the group of buckets are divided into a first group of active shards (Figure 10 Ranges p1…p8; [0120] Example embodiments map a " bucket" to many ranges, or may employ many small logical buckets. In one embodiment, a hash is divided into a plurality of buckets. The number of buckets is larger than the number of storage nodes. A storage node is configured to store multiple buckets from the plurality of buckets; [0124] a new bucket (e.g. range p9 1120); [0002] In a consistent hashing architecture, the hash space is divided up into a number of partitions. The number of partitions is related to the number of nodes on a ring supporting the consistent hashing architecture; [0037] Nodes in the bulk ring have k/v interfaces that are used to store the chunks. The keys in the k/v pair are the hash values generated by the consistent hashing approach. The values in the k/v pair are the chunks that are hashed or the metadata about the chunks) that are associated with a group of storage devices in the storage system (Figure 10 Disks), respectively ([0120] Ring 800 may include a plurality of disks (e.g. R1:N1:D1 . . . R1:N3:D2) associated with a plurality of ranges (e.g. p1 . . . p8)), the operations comprising: 
receiving a first write request for writing a data object to the storage system ([0047] At ingest time, users of the data storage system present objects (e.g., chunks) and identifiers (e.g., file name) (i.e. a write request) to the consistent hashing architecture; [0052] If a new chunk is encountered during ingest, then that new chunk may be written to the bulk ring); 
updating the address mapping so as to map the data object to a bucket in the group of buckets, resulting in an updated address mapping ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash)); 
instructing the storage system to store the data object to a storage device in the group of storage devices, the storage device being associated with an active shard to which the bucket ([0047] The chunk can then be stored on a node on the bulk ring, where the node is identified by the partition in which the hash value falls); and 
managing the storage system based on the updated address mapping ([0048] At read time, when a larger item (e.g., file) is to be recreated, an identifier (e.g., file name, hash of file name) can be used to find metadata (e.g., recipe) on the metadata ring. The recipe can then be used to find metadata on the metadata ring from which the chunks needed to recreate the larger item can be located).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 8, 12, 13, and 18 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Doerner et al.
Regarding claim 2, Doerner et al. further disclose: 
The method of claim 1, wherein managing the storage system based on the updated address mapping comprises: 
in response to determining a state of the storage system meeting a predetermined regeneration condition, identifying the first group of active shards as a first group of inactive shards ([0056] In one embodiment, storage devices that are optimized for rapidly storing chunks may be used to provide a bulk ring that supports an ingest process. Once the bulk ring has reached a threshold capacity (i.e. a predetermined regeneration condition), it may no longer be used for ingest (i.e. the partitions, or shards, are now inactive)); and 
dividing the group of buckets into a second group of active shards ([0055] As a bulk ring fills, instead of adding capacity in a conventional manner, the bulk ring could be turned off for ingest and an additional bulk ring could be added to store subsequently arriving chunks; [0057] In one embodiment, a bulk ring or rings can be multi-generational. For example, data ingested during a first (e.g., earlier) period of time may be stored on a first ring while data ingested during a second (e.g., later) period may be stored on a second ring; It would be obvious to one skilled in the art that the consistent hashing scheme, shown in at least Figure 1, would be used to map the data object to buckets, that are then mapped to the partitions, or shards, on the hash ring, as shown in Figure 10).
Regarding claim 3, Doerner et al. further disclose: 
The method of claim 2, wherein the predetermined regeneration condition comprises a threshold count of data objects associated with a shard ([0056] In one embodiment, storage devices that are optimized for rapidly storing chunks may be used to provide a bulk ring that supports an ingest process. Once the bulk ring has reached a threshold capacity (i.e. when a bulk ring that can is at capacity, all the partitions, or shards, within the bulk ring are at capacity and would meet the threshold number of data objects that any one of the partitions can store), it may no longer be used for ingest (i.e. the partitions, or shards, are now inactive)), and the method further comprises: 
regarding a given active shard in the first group of active shards, determining an object count of data objects associated with the given active shard (Figure 10 table showing data 1010 shows the number of chunks (i.e. object count) associated with each partition range (i.e. shard)); and 
dividing the group of buckets into the second group of active shards ([0055] As a bulk ring fills, instead of adding capacity in a conventional manner, the bulk ring could be turned off for ingest and an additional bulk ring could be added to store subsequently arriving chunks; [0057] In one embodiment, a bulk ring or rings can be multi-generational. For example, data ingested during a first (e.g., earlier) period of time may be stored on a first ring while data ingested during a second (e.g., later) period may be stored on a second ring; It would be obvious to one skilled in the art that the consistent hashing scheme, shown in at least Figure 1, would be used to map the data object to buckets, that are then mapped to the partitions, or shards, on the hash ring, as shown in Figure 10) in response to determining the object count is higher than the threshold count ([0056] Once the bulk ring has reached a threshold capacity (i.e. when a bulk ring is at capacity, all the partitions, or shards, within the bulk ring are at capacity and would meet the threshold number of data objects that any one of the partitions can store), it may no longer be used for ingest (i.e. the partitions, or shards, are now inactive)).
Regarding claim 8, Doerner et al. further disclose: 
The method of claim 2, wherein the managing the storage system based on the updated address mapping (Figure 10 hash ring maps data to disks; [0055] the bulk ring may be implemented by a set of k/v addressable nodes; It would be obvious to one skilled in the art at the effective filing date to use the methods with the updated mapping to manage the storage system for subsequent access requests) comprises: 
receiving a second write request for writing a second data object to the storage system ([0047] At ingest time, users of the data storage system present objects (e.g., chunks) and identifiers (e.g., file name) (i.e. a write request) to the consistent hashing architecture; [0052] If a new chunk is encountered during ingest, then that new chunk may be written to the bulk ring); 
updating the address mapping so as to map the second data object to a second bucket (Figure 1 h2) in the group of buckets ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash)); and 
instructing the storage system to store the second data object to a second storage device in the group of storage devices, the second storage device being associated with a second active shard to which the second bucket belongs ([0047] The chunk can then be stored on a node on the bulk ring, where the node is identified by the partition in which the hash value falls).
Regarding claim 12, Doerner et al. further disclose: 
The device of claim 11, wherein the managing the storage system based on the updated address mapping comprises: 
in response to determining a state of the storage system meeting a predetermined regeneration condition, identifying the first group of active shards as a first group of inactive shards ([0056] In one embodiment, storage devices that are optimized for rapidly storing chunks may be used to provide a bulk ring that supports an ingest process. Once the bulk ring has reached a threshold capacity (i.e. a predetermined regeneration condition), it may no longer be used for ingest (i.e. the partitions, or shards, are now inactive)); and 
dividing the group of buckets into a second group of active shards ([0055] As a bulk ring fills, instead of adding capacity in a conventional manner, the bulk ring could be turned off for ingest and an additional bulk ring could be added to store subsequently arriving chunks; [0057] In one embodiment, a bulk ring or rings can be multi-generational. For example, data ingested during a first (e.g., earlier) period of time may be stored on a first ring while data ingested during a second (e.g., later) period may be stored on a second ring; It would be obvious to one skilled in the art that the consistent hashing scheme, shown in at least Figure 1, would be used to map the data object to buckets, that are then mapped to the partitions, or shards, on the hash ring, as shown in Figure 10).
Regarding claim 13, Doerner et al. further disclose: 
The device of claim 12, wherein the predetermined regeneration condition comprises a threshold count of data objects associated with a shard ([0056] In one embodiment, storage devices that are optimized for rapidly storing chunks may be used to provide a bulk ring that supports an ingest process. Once the bulk ring has reached a threshold capacity (i.e. when a bulk ring that can is at capacity, all the partitions, or shards, within the bulk ring are at capacity and would meet the threshold number of data objects that any one of the partitions can store), it may no longer be used for ingest (i.e. the partitions, or shards, are now inactive)), and the acts further comprise: 
regarding a given active shard in the first group of active shards, determining an object count of data objects associated with the given active shard (Figure 10 table showing data 1010 shows the number of chunks (i.e. object count) associated with each partition range (i.e. shard)); and 
dividing the group of buckets into a second group of active shards ([0055] As a bulk ring fills, instead of adding capacity in a conventional manner, the bulk ring could be turned off for ingest and an additional bulk ring could be added to store subsequently arriving chunks; [0057] In one embodiment, a bulk ring or rings can be multi-generational. For example, data ingested during a first (e.g., earlier) period of time may be stored on a first ring while data ingested during a second (e.g., later) period may be stored on a second ring; It would be obvious to one skilled in the art that the consistent hashing scheme, shown in at least Figure 1, would be used to map the data object to buckets, that are then mapped to the partitions, or shards, on the hash ring, as shown in Figure 10) in response to determining the object count is higher than the threshold count ([0056] Once the bulk ring has reached a threshold capacity (i.e. when a bulk ring is at capacity, all the partitions, or shards, within the bulk ring are at capacity and would meet the threshold number of data objects that any one of the partitions can store), it may no longer be used for ingest (i.e. the partitions, or shards, are now inactive)).
Regarding claim 8, Doerner et al. further disclose: 
The device of claim 12, wherein the managing the storage system based on the updated address mapping (Figure 10 hash ring maps data to disks; [0055] the bulk ring may be implemented by a set of k/v addressable nodes; It would be obvious to one skilled in the art at the effective filing date to use the methods with the updated mapping to manage the storage system for subsequent access requests) comprises: 
receiving a second write request for writing a second data object to the storage system ([0047] At ingest time, users of the data storage system present objects (e.g., chunks) and identifiers (e.g., file name) (i.e. a write request) to the consistent hashing architecture; [0052] If a new chunk is encountered during ingest, then that new chunk may be written to the bulk ring); 
updating the address mapping so as to map the second data object to a second bucket (Figure 1 h2) in the group of buckets ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash)); and 
instructing the storage system to store the second data object to a second storage device in the group of storage devices, the second storage device being associated with a second active shard to which the second bucket belongs ([0047] The chunk can then be stored on a node on the bulk ring, where the node is identified by the partition in which the hash value falls).
adding to the address mapping a first association between the first data object and the first active shard ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash))…

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Doerner et al. as applied to claim 1 above, and further in view of Willnauer (US 2020/0133550).
Regarding claim 7, Doerner et al. further disclose: 
The method of claim 1, wherein the managing the storage system based on the updated address mapping comprises: 
determining data distribution of a plurality of data objects in the first group of active shards ([0139] When an item (e.g., file, object) being stored by the data storage system is no longer needed, that item will be deleted); and 
However, Doerner et al. do not appear to explicitly teach while Willnauer discloses:
([0046] FIG. 6 illustrates reference 520 (FIG. 5) after an optional forced merge, producing reference 600. In a forced merge, documents marked for deletion in a segment are removed from the reference. In various embodiments, the physical file associated with the document can be removed from the disk. A forced merge can be optionally performed for each of the new shards (e.g., reference 510 (FIG. 5) for shard 330A.sub.1 (FIG. 3) and reference 520 (FIG. 5) for shard 330A.sub.2 (FIG. 3)).
Doerner et al. and Willnauer are analogous art because Doerner et al. teach consistent hashing in data storage systems and Willnauer teach optimizing organized collections of information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date, having the teachings of Doerner et al. and Willnauer before him/her, to modify the teachings of Doerner et al. with the teachings of Willnauer because merging shards based on a change in the distribution of data object resulting from the deletion of an item would enable a plurality of smaller shards to be merged into a larger shard. Merging multiple small shards into a larger shard would enable the data to be managed through one index instead of multiple small indexes (Willnauer [0019]).
Regarding claim 17, Doerner et al. further disclose: 
The device of claim 11, wherein the managing the storage system based on the updated address mapping comprises: 
determining a data distribution of a plurality of data objects in the first group of active shards ([0139] When an item (e.g., file, object) being stored by the data storage system is no longer needed, that item will be deleted); and 
However, Doerner et al. do not appear to explicitly teach while Willnauer discloses:
merging successive active shards in the first group of active shards based on the data distribution ([0046] FIG. 6 illustrates reference 520 (FIG. 5) after an optional forced merge, producing reference 600. In a forced merge, documents marked for deletion in a segment are removed from the reference. In various embodiments, the physical file associated with the document can be removed from the disk. A forced merge can be optionally performed for each of the new shards (e.g., reference 510 (FIG. 5) for shard 330A.sub.1 (FIG. 3) and reference 520 (FIG. 5) for shard 330A.sub.2 (FIG. 3)).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.

Claims 9, 10, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Doerner et al. as applied to claim 1 above, and further in view of Marriner (US 10,657,061).
Regarding claim 9, Doerner et al. further disclose: 
The method of claim 1, wherein the managing the storage system based on the updated address mapping comprises: 
determining…and a first shard identifier of the first active shard associated with the first data object based on the group of active shards (Figure 10 Range associated with Data is located in the table); and 
adding to the address mapping a first association between the first data object and the first active shard ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash))…
However, Doerner et al. do not appear to explicitly teach while Marriner discloses:
determining a first generation identifier (FIG. 2 Ring N identifies first generation ring 202; Col 9, line 67:  The hash rings may include metadata that indicated a version number of a particular hash ring)…the first active shard (FIG. 2 Node 208) being represented using the first generation identifier (FIG. 2 Ring N 202) and the first shard identifier (FIG. 2 Node 208; Col 10, line 1:  Configuration information may also be associated with a particular hash ring, such as being stored in a data store in association with an identifier of the hash ring. When transmitting requests to a worker manager, the front-end service may include the highest known and/or latest hash ring version number and a hash-key (i.e. shard); Col 3, line 57:  The term "hash ring", as described herein, refers to a plurality of nodes stored in data storage, such as in a set of servers in a distributed computer system. The nodes may be arranged in a circular structure wherein each node has a corresponding value stored in data storage such that each value defines a position in the circular structure. A lowest value in the ring may be adjacent to a highest value in the ring such that moving along the "ring" beyond the position corresponding to the highest value returns to the position corresponding to the lowest value, and visa-versa. As described below, each position on the hash ring may store a hash value produced as a result of performing a hash function using an identifier as an input).
Doerner et al. and Marriner are analogous art because Doerner et al. teach consistent hashing in data storage systems and Marriner teach distributed computing systems that employ hash rings to manage resources.

Regarding claim 10, Doerner et al. further disclose: 
The method of claim 9, wherein the managing the storage system based on the updated address mapping comprises: 
receiving a read request for reading a target data object from the storage system ([0048] [0048] At read time; It would be obvious to one skilled in the art at the effective filing date the a read request is received in order to initiate a read of a data object); 
determining a target shard associated with the target data object based on associations included in the address mapping ([0048] when a larger item (e.g., file) is to be recreated, an identifier (e.g., file name, hash of file name) can be used to find metadata (e.g., recipe) on the metadata ring. The recipe can then be used to find metadata on the metadata ring (i.e. the target shard on the ring) from which the chunks needed to recreate the larger item can be located); and 
reading the target data object from the storage system based on the target shard (It would be obvious to one skilled in the art that the read process (i.e. at read time) would include reading the target data object once the chunks needed to recreate the larger item are located).
Regarding claim 19, Doerner et al. further disclose: 
The device of claim 11, wherein the managing the storage system based on the updated address mapping comprises: 
(Figure 10 Range associated with Data is located in the table); and
adding to the address mapping a first association between the first data object and the first active shard ([0047] The hash function produces metadata (e.g., hash value) for the chunk…The partition on which the chunk is stored may be recorded in the metadata. The metadata can be stored on the metadata ring at a location associated with identifiers associated with the chunk (e.g., recipe identifier, ring identifier, file name hash))…
However, Doerner et al. do not appear to explicitly teach while Marriner discloses:
determining a first generation identifier (FIG. 2 Ring N identifies first generation ring 202; Col 9, line 67:  The hash rings may include metadata that indicated a version number of a particular hash ring)…the first active shard (FIG. 2 Node 208) being represented using the first generation identifier (FIG. 2 Ring N 202) and the first shard identifier (FIG. 2 Node 208; Col 10, line 1:  Configuration information may also be associated with a particular hash ring, such as being stored in a data store in association with an identifier of the hash ring. When transmitting requests to a worker manager, the front-end service may include the highest known and/or latest hash ring version number and a hash-key (i.e. shard); Col 3, line 57:  The term "hash ring", as described herein, refers to a plurality of nodes stored in data storage, such as in a set of servers in a distributed computer system. The nodes may be arranged in a circular structure wherein each node has a corresponding value stored in data storage such that each value defines a position in the circular structure. A lowest value in the ring may be adjacent to a highest value in the ring such that moving along the "ring" beyond the position corresponding to the highest value returns to the position corresponding to the lowest value, and visa-versa. As described below, each position on the hash ring may store a hash value produced as a result of performing a hash function using an identifier as an input).
The motivation for combining is based on the same rational presented for rejection of independent claim 1.
	
Allowable Subject Matter
Claims 5, 6, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations: 
The method of claim 4, wherein the load threshold condition comprises a lower threshold, and the adjusting the shard count of active shards in the first group of active shards comprises: 
decreasing the shard count in response to determining the access load of the storage system is lower than the lower threshold.
Regarding claim 6, Marriner discloses “wherein the load threshold condition comprises an upper threshold” (Col 6, line 20:  one or more attributes, for instance, may correspond to limits on a number of concurrent requests associated with nodes of the hash rings; Col 6, line 51:  the configuration information 108 associated with the new versioned hash ring 112 may include an attribute and information associated therewith that cause the worker manager 110A associated with a node of the new versioned hash ring to have an attribute specifying an upper limit for a load the worker manager 110A may accept). However, the most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations: 
The method of claim 4, wherein the load threshold condition comprises an upper threshold, and the adjusting the shard count of active shards in the first group of active shards comprises: 
increasing the shard count in response to determining the access load of the storage system is higher than the lower threshold.
Regarding claim 15, the most relevant prior art of record does not appear to teach or suggest the highlighted limitations in combination with the other recited limitations: 
The device of claim 14, wherein the load threshold condition comprises a lower threshold, and the adjusting the shard count of active shards in the first group of active shards comprises: 
decreasing the shard count in response to determining the access load of the storage system is lower than the lower threshold.
Regarding claim 16, Marriner discloses “wherein the load threshold condition comprises an upper threshold” (Col 6, line 20:  one or more attributes, for instance, may correspond to limits on a number of concurrent requests associated with nodes of the hash rings; Col 6, line 51:  the configuration information 108 associated with the new versioned hash ring 112 may include an attribute and information associated therewith that cause the worker manager 110A associated with a node of the new versioned hash ring to have an attribute specifying an upper limit for a load the worker manager 110A may accept). However, the most relevant prior art of 
The device of claim 14, wherein the load threshold condition comprises an upper threshold, and the adjusting the shard count of active shards in the first group of active shards comprises: 
increasing the shard count in response to determining the access load of the storage system is higher than the lower threshold.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lorenz et al. (US 10,540,207)
Ben Dayan et al. (US 2019/0147066)
Zhuge (US 2019/0303486)
Weisberg et al. (US 2015/0186187)
Karger, D., Lehman, E., Leighton, T., Levine, M., Lewin, D., and R. Panigraphy, “Consistent Hashing and Random Trees:  Distributed Caching Protocols for Relieving Hot Spots on the World Wide Web,” Proceedings of the twenty-ninth annual ACM symposium on Theory of computing, 1997.
Lamping, J. and E. Veach, “A Fast, Minimal Memory, Consistent Hash Algorithm,” 2014, available:  https://arxiv.org/abs/1406.2294.
K. Fujiii, “An Algorithm for Mapping Data to Storage Clusters,” 2016, available:  http://www.fjkz.net/notes/jumpbucket.pdf.
Venkateswaran, N. and S. Changder, “Handling workload skew in a consistent hashing based partitioning implementation,” 2017 International Conference on Advances in Computing, Communications and Informatics (ICACCI), 2017.
Venkateswaran, N. and S. Changder, “Simplified Data Partitioning in a Consistent Hashing Based Sharding Implementation,” Proc. of the 2017 IEEE Region 10 Conference (TENCOM), 2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY A WARREN whose telephone number is (571)270-7288.  The examiner can normally be reached on M-Th 7:30am-5pm, Alternate F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/TRACY A WARREN/Primary Examiner, Art Unit 2137